UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to Commission file number: 000-27648 MAGICJACK VOCALTEC LTD. (Exact name or Registrant as specified in this charter) STATE OF ISRAEL (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12 BENNY GAON STREET, BUILDING 2B POLEG INDUSTRIAL AREA, NETANYA, ISRAEL 42504 (Address of principal executive offices, including zip code) (561) 749-2255 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer ¨Accelerated filerxNon-accelerated filer ¨Smaller reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x There were 20,231,845 shares of ordinary shares with no par value outstanding at April 30, 2012. TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. Condensed Consolidated Financial Statements Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Comprehensive Income (Unaudited) 5 Consolidated Statements of Capital Deficit (Unaudited) 6 Consolidated Statements of Cash Flows (Unaudited) 7 - 8 Notes to Consolidated Financial Statements (Unaudited) 9 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 30 ITEM 4. Controls and Procedures 31 PART II: OTHER INFORMATION ITEM 1. Legal Proceedings 32 ITEM 1A. Risk Factors 32 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 ITEM 3. Defaults Upon Senior Securities 33 ITEM 4. Mine Safety Disclosures 33 ITEM 5. Other Information 33 ITEM 6. Exhibits 34 DEFINITIONS In this quarterly report on Form 10-Q, unless the context otherwise requires: · references to “magicJack VocalTec,” the ”Company,” “we,” “us” or “our” are to magicJack VocalTec Ltd., a company organized under the laws of the State of Israel (the “Registrant”), and its subsidiaries; · references to “ordinary shares”, “our shares” and similar expressions refer to the Registrant’s Ordinary Shares, no par value; · references to “$” or “dollars” are to U.S. dollars and all references to “NIS” are to New Israeli Shekels. Except as otherwise indicated, financial statements of, and information regarding, magicJack VocalTec are presented in U.S. dollars; · references to the “Exchange Act” are to the Securities Exchange Act of 1934, as amended; · references to “NASDAQ” are to the NASDAQ Global Stock Market;and · references to the “SEC” are to the United States Securities and Exchange Commission. 2 PART I – FINANCIAL INFORMATION ITEM 1.Consolidated Financial Statements MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities, at fair value Accounts receivable, net of allowance for doubtful accounts, billing adjustments and sales of $27,429 and $24,813, respectively Inventories Deferred costs Deposits and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deposits and other non-current assets Total assets $ $ LIABILITIES AND CAPITAL DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued bonuses - Deferred revenue, current portion Total current liabilities Deferred revenue, net of current portion Other non-current liabilities Total liabilities Commitments and contingencies (Note 10) Capital deficit: Ordinary shares, No par value; 100,000 shares authorized; 24,541 and 24,344 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Treasury stock, at cost (3,483 and 3,170 shares, respectively) ) ) Accumulated deficit ) ) Total capital deficit ) ) Total liabilities and capital deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share information) For the Three Months Ended March 31, (Unaudited) (Unaudited) Revenues $ $ Cost of revenues Gross profit Operating expenses: Advertising General and administrative Research and development Total operating expenses Operating income Other income (expense): Gains (losses) on marketable securities ) Interest and dividend income Interest expense ) - Fair value gain on common equity put options Other income, net 10 12 Total other income (expense) ) Income before income taxes Income tax expense 30 28 Net income $ $ Income per ordinary share: Basic $ $ Diluted $ $ Weighted average ordinary shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) For the Three Months Ended March 31, (Unaudited) (Unaudited) Net income $ $ Other comprehensive income (loss): Net unrealized gain on marketable securities Comprehensive income $ $ See accompanying notes to condensed consolidated financial statements. 5 MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CAPITAL DEFICIT (in thousands) Common Stock Additional Paid-inCapital Accumulated Other Comprehensive Loss Treasury Stock Total Capital Deficit Number Amount Number Amount Deficit Balance, January 1, 2012 $ $ $ ) ) $ ) $ ) $ ) Exercise of ordinary share options - Share based compensation 10 56 - Ordinary shares issued for purchase of intangible asset 22 - Purchase of treasury stock - ) ) - ) Contributed services - - 20 - 20 Purchase of common equity call options - - ) - ) Exercise of common equity call options - ) - - Unrealized gain on marketable securities - Net income - Balance, March 31, 2012 (unaudited) $ $ $ ) ) $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements. 6 MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the Three Months Ended March 31, (Unaudited) (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for doubtful accounts, billing adjustments and sales Stock-based compensation 56 Depreciation and amortization Deferred income tax provision 24 23 Interest expense - non-cash - (Gain) loss on sale of securities ) Fair value gain on common equity put options ) ) Contributed services 20 19 Decrease (increase) in operating assets: Accounts receivable ) ) Inventories ) Deferred costs ) Deposits and other current assets ) Deposits and other non-current assets 39 Increase (decrease) in operating liabilities: Accounts payable ) Accrued expenses and other current liabilities ) Accrued bonuses ) Deferred revenue Other non-current liabilities - ) Net cash provided by operating activities Cash flows from investing activities: Purchases of marketable securities ) ) Sales of marketable securities - Purchases to cover short investment positions ) - Sales of short investment positions - Purchases of property and equipment - ) Acquisition of intangible assets ) (2
